1
2
3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     MARK PICOZZI,                                              Case No. 2:20-cv-00593-GMN-NJK
6                                                 Plaintiff                     ORDER
7     v.
8     STATE OF NEVADA, et al.,
9                                            Defendants
10
11   I.     DISCUSSION

12          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

13   (“NDOC”), has submitted a civil rights complaint under 42 U.S.C. § 1983. Docket No. 1-1.

14   Plaintiff has neither paid the full filing fee for this matter nor filed an application to proceed in

15   forma pauperis.

16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

17   application to proceed in forma pauperis and attach both an inmate account statement for the past

18   six months and a properly executed financial certificate. The Court will retain Plaintiff’s civil

19   rights complaint, Docket No. 1-1, but will not file it until the matter of the payment of the filing

20   fee is resolved. Plaintiff will be granted an opportunity to file an application to proceed in forma

21   pauperis or, in the alternative, pay the full $400 filing fee for this action. If Plaintiff chooses to

22   file an application to proceed in forma pauperis, he must file a fully complete application to

23   proceed in forma pauperis, including both an inmate account statement for the past six months and

24   a properly executed financial certificate.

25   II.    CONCLUSION

26          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND

27   Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well as the

28   document entitled information and instructions for filing an in forma pauperis application.
1            IT IS FURTHER ORDERED that, no later than May 18, 2020, Plaintiff must either: (1)
2    file a fully complete application to proceed in forma pauperis, on the correct form with complete
3    financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for
4    filing a civil action (which includes the $350 filing fee and the $50 administrative fee).
5            IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
6    dismissal of this action may result.
7            IT IS FURTHER ORDERED that the Clerk of the Court will retain Plaintiff’s complaint,
8    Docket No. 1-1, but will not file it at this time.
9            DATED: March 30, 2020.
10
11                                                   NANCY J. KOPPE
                                                     UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                    -2-
28
